
	

113 S1335 PCS: Sportsmen's Act 
U.S. Senate
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 143
		113th CONGRESS
		1st Session
		S. 1335
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2013
			Ms. Murkowski introduced
			 the following bill; which was read twice and ordered placed on the
			 calendar
		
		A BILL
		To protect and enhance opportunities for recreational
		  hunting, fishing, and shooting, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Sportsmen's Act
			 .
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Recreational shooting
					Sec. 101. Recreational fishing, hunting, and recreational
				shooting on Federal public land.
					Sec. 102. Transporting bows through National Parks.
					Sec. 103. Firearms at water resources development
				projects.
					Sec. 104. Permits for importation of polar bear trophies taken
				in sport hunts in Canada.
					Sec. 105. Target practice and marksmanship training on Federal
				land.
					TITLE II—Duck stamps
					Sec. 201. Exemption for subsistence users.
					Sec. 202. Electronic duck stamps.
					TITLE III—Reauthorizations
					Sec. 301. Federal Land Transaction Facilitation
				Act.
					Sec. 302. North American Wetlands Conservation Act.
					TITLE IV—Miscellaneous
					Sec. 401. Modification of definition of sport fishing equipment
				under the Toxic Substances Control Act.
					Sec. 402. Annual permit and fee for film crews of 5 persons or
				fewer.
				
			IRecreational
			 shooting
			101.Recreational
			 fishing, hunting, and recreational shooting on Federal public land
				(a)DefinitionsIn this section:
					(1)Federal public
			 land
						(A)In
			 generalThe term Federal public land means any land
			 or water that is—
							(i)owned by the
			 United States; and
							(ii)managed by a
			 Federal agency (including the Department of the Interior and the Forest
			 Service) for purposes that include the conservation of natural
			 resources.
							(B)ExclusionsThe
			 term Federal public land does not include—
							(i)land or water
			 held or managed in trust for the benefit of Indians or other Native
			 Americans;
							(ii)land or water
			 managed by the Director of the National Park Service or the Director of the
			 United States Fish and Wildlife Service;
							(iii)fish
			 hatcheries; or
							(iv)conservation
			 easements on private land.
							(2)Hunting
						(A)In
			 generalThe term hunting means use of a firearm,
			 bow, or other authorized means in the lawful—
							(i)pursuit,
			 shooting, capture, collection, trapping, or killing of wildlife; or
							(ii)attempt to
			 pursue, shoot, capture, collect, trap, or kill wildlife.
							(B)ExclusionThe
			 term hunting does not include the use of skilled volunteers to
			 cull excess animals (as defined by other Federal law).
						(3)Recreational
			 fishingThe term recreational fishing means—
						(A)an activity for
			 sport or for pleasure that involves—
							(i)the
			 lawful catching, taking, or harvesting of fish; or
							(ii)the lawful
			 attempted catching, taking, or harvesting of fish; or
							(B)any other
			 activity for sport or pleasure that can reasonably be expected to result in the
			 lawful catching, taking, or harvesting of fish.
						(4)Recreational
			 shootingThe term recreational shooting means any
			 form of sport, training, competition, or pastime, whether formal or informal,
			 that involves the discharge of a rifle, handgun, or shotgun, or the use of a
			 bow and arrow.
					(b)Recreational
			 fishing, hunting, and recreational shooting
					(1)In
			 generalSubject to valid existing rights, and in cooperation with
			 the respective State and fish and wildlife agency, a Federal public land
			 management official shall exercise the authority of the official under existing
			 law (including provisions regarding land use planning) to facilitate use of and
			 access to Federal public land for recreational fishing, hunting, and
			 recreational shooting except as limited by—
						(A)any law that
			 authorizes action or withholding action for reasons of national security,
			 public safety, or resource conservation;
						(B)any other Federal
			 law that precludes recreational fishing, hunting, or recreational shooting on
			 specific Federal public land or water or units of Federal public land;
			 and
						(C)discretionary
			 limitations on recreational fishing, hunting, and recreational shooting
			 determined to be necessary and reasonable as supported by the best scientific
			 evidence and advanced through a transparent public process.
						(2)ManagementConsistent
			 with paragraph (1), the head of each Federal public land management agency
			 shall exercise the land management discretion of the head—
						(A)in a manner that
			 supports and facilitates recreational fishing, hunting, and recreational
			 shooting opportunities;
						(B)to the extent
			 authorized under applicable State law; and
						(C)in accordance
			 with applicable Federal law.
						(3)Planning
						(A)Effects of
			 plans and activities
							(i)Evaluation of
			 effects on opportunities to engage in recreational fishing, hunting, or
			 recreational shootingFederal public land planning documents
			 (including land resources management plans, resource management plans, travel
			 management plans, and energy development plans) shall include a specific
			 evaluation of the effects of the plans on opportunities to engage in
			 recreational fishing, hunting, or recreational shooting.
							(ii)Other activity
			 not considered
								(I)In
			 generalFederal public land management officials shall not be
			 required to consider the existence or availability of recreational fishing,
			 hunting, or recreational shooting opportunities on private or public land that
			 is located adjacent to, or in the vicinity of, Federal public land for purposes
			 of—
									(aa)planning for or
			 determining which units of Federal public land are open for recreational
			 fishing, hunting, or recreational shooting; or
									(bb)setting the
			 levels of use for recreational fishing, hunting, or recreational shooting on
			 Federal public land.
									(II)Enhanced
			 opportunitiesFederal public land management officials may
			 consider the opportunities described in subclause (I) if the combination of
			 those opportunities would enhance the recreational fishing, hunting, or
			 shooting opportunities available to the public.
								(B)Use of
			 volunteersIf hunting is prohibited by law, all Federal public
			 land planning documents described in subparagraph (A)(i) of an agency shall,
			 after appropriate coordination with State fish and wildlife agencies, allow the
			 participation of skilled volunteers in the culling and other management of
			 wildlife populations on Federal public land unless the head of the agency
			 demonstrates, based on the best scientific data available or applicable Federal
			 law, why skilled volunteers should not be used to control overpopulation of
			 wildlife on the land that is the subject of the planning document.
						(4)Bureau of land
			 management and forest service land
						(A)Land
			 open
							(i)In
			 generalLand under the jurisdiction of the Bureau of Land
			 Management or the Forest Service (including a component of the National
			 Wilderness Preservation System, land designated as a wilderness study area or
			 administratively classified as wilderness eligible or suitable, and primitive
			 or semiprimitive areas, but excluding land on the outer Continental Shelf)
			 shall be open to recreational fishing, hunting, and recreational shooting
			 unless the managing Federal public land agency acts to close the land to the
			 activity.
							(ii)Motorized
			 accessNothing in this subparagraph authorizes or requires
			 motorized access or the use of motorized vehicles for recreational fishing,
			 hunting, or recreational shooting purposes within land designated as a
			 wilderness study area or administratively classified as wilderness eligible or
			 suitable.
							(B)Closure or
			 restrictionLand described in subparagraph (A)(i) may be subject
			 to closures or restrictions if determined by the head of the agency to be
			 necessary and reasonable and supported by facts and evidence for purposes
			 including resource conservation, public safety, energy or mineral production,
			 energy generation or transmission infrastructure, water supply facilities,
			 protection of other permittees, protection of private property rights or
			 interests, national security, or compliance with other law, as determined
			 appropriate by the Director of the Bureau of Land Management or the Chief of
			 the Forest Service, as applicable.
						(C)Shooting
			 ranges
							(i)In
			 generalExcept as provided in clause (iii), the head of each
			 Federal public land agency may use the authorities of the head, in a manner
			 consistent with this section and other applicable law—
								(I)to lease or
			 permit use of land under the jurisdiction of the head for shooting ranges;
			 and
								(II)to designate
			 specific land under the jurisdiction of the head for recreational shooting
			 activities.
								(ii)Limitation on
			 liabilityAny designation under clause (i)(II) shall not subject
			 the United States to any civil action or claim for monetary damages for injury
			 or loss of property or personal injury or death caused by any recreational
			 shooting activity occurring at or on the designated land.
							(iii)ExceptionThe
			 head of each Federal public land agency shall not lease or permit use of
			 Federal public land for shooting ranges or designate land for recreational
			 shooting activities within including a component of the National Wilderness
			 Preservation System, land designated as a wilderness study area or
			 administratively classified as wilderness eligible or suitable, and primitive
			 or semiprimitive areas.
							(5)ReportNot
			 later than October 1 of every other year, beginning with the second October 1
			 after the date of enactment of this Act, the head of each Federal public land
			 agency who has authority to manage Federal public land on which recreational
			 fishing, hunting, or recreational shooting occurs shall submit to the Committee
			 on Natural Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate a report that describes—
						(A)any Federal
			 public land administered by the agency head that was closed to recreational
			 fishing, hunting, or recreational shooting at any time during the preceding
			 year; and
						(B)the reason for
			 the closure.
						(6)Closures or
			 significant restrictions of 1,280 or more acres
						(A)In
			 generalOther than closures established or prescribed by land
			 planning actions referred to in paragraph (4)(B) or emergency closures
			 described in subparagraph (C), a permanent or temporary withdrawal, change of
			 classification, or change of management status of Federal public land or water
			 that effectively closes or significantly restricts 1,280 or more contiguous
			 acres of Federal public land or water to access or use for recreational fishing
			 or hunting or activities relating to fishing or hunting shall take effect only
			 if, before the date of withdrawal or change, the head of the Federal public
			 land agency that has jurisdiction over the Federal public land or water—
							(i)publishes
			 appropriate notice of the withdrawal or change, respectively;
							(ii)demonstrates
			 that coordination has occurred with a State fish and wildlife agency;
			 and
							(iii)submits to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate written notice of the
			 withdrawal or change, respectively.
							(B)Aggregate or
			 cumulative effectsIf the aggregate or cumulative effect of
			 separate withdrawals or changes effectively closes or significantly restricts
			 or affects 1,280 or more acres of land or water, the withdrawals and changes
			 shall be treated as a single withdrawal or change for purposes of subparagraph
			 (A).
						(C)Emergency
			 closures
							(i)In
			 generalNothing in this section prohibits a Federal public land
			 management agency from establishing or implementing emergency closures or
			 restrictions of the smallest practicable area of Federal public land to provide
			 for public safety, resource conservation, national security, or other purposes
			 authorized by law.
							(ii)TerminationAn
			 emergency closure under clause (i) shall terminate after a reasonable period of
			 time unless the temporary closure is converted to a permanent closure
			 consistent with this section.
							(7)No
			 priorityNothing in this section requires a Federal agency to
			 give preference to recreational fishing, hunting, or recreational shooting over
			 other uses of Federal public land or over land or water management priorities
			 established by other Federal law.
					(8)Consultation
			 with councilsIn carrying out this section, the heads of Federal
			 public land agencies shall consult with the appropriate advisory councils
			 established under Executive Order 12962 (16 U.S.C. 1801 note; relating to
			 recreational fisheries) and Executive Order 13443 (16 U.S.C. 661 note; relating
			 to facilitation of hunting heritage and wildlife conservation).
					(9)Authority of
			 states
						(A)In
			 generalNothing in this section interferes with, diminishes, or
			 conflicts with the authority, jurisdiction, or responsibility of any State to
			 manage, control, or regulate fish and wildlife under State law (including
			 regulations) on land or water within the State, including on Federal public
			 land.
						(B)Federal
			 licenses
							(i)In
			 generalExcept as provided in clause (ii), nothing in this
			 subsection authorizes the head of a Federal public land agency head to require
			 a license, fee, or permit to fish, hunt, or trap on land or water in a State,
			 including on Federal public land in the State.
							(ii)Migratory bird
			 stampsNothing in this subparagraph affects any migratory bird
			 stamp requirement of the Migratory Bird Hunting and Conservation Stamp Act (16
			 U.S.C. 718a et seq.).
							102.Transporting
			 bows through National Parks
				(a)FindingsCongress
			 finds that—
					(1)bowhunters are
			 known worldwide as among the most skilled, ethical, and conservation-minded of
			 all hunters;
					(2)bowhunting
			 organizations at the Federal, State, and local level contribute significant
			 financial and human resources to wildlife conservation and youth education
			 programs throughout the United States; and
					(3)bowhunting
			 contributes $38,000,000,000 each year to the economy of the United
			 States.
					(b)Possession of
			 bows in units of national park system
					(1)In
			 generalSubject to paragraph (2), the Secretary of the Interior
			 shall permit individuals carrying bows and crossbows to traverse units of the
			 National Park System if the traverse is—
						(A)for the sole
			 purpose of hunting on adjacent public or private land; and
						(B)the most direct
			 means of access to the adjacent land.
						(2)UseNothing
			 in this section authorizes the use of the bows or crossbows that are being
			 carried while at units of the National Park System.
					103.Firearms at
			 water resources development projects
				(a)FindingsCongress
			 finds that—
					(1)the Second
			 Amendment to the Constitution provides that the right of the people to
			 keep and bear Arms, shall not be infringed;
					(2)section 327.13 of title 36, Code of Federal
			 Regulations (as in effect on the date of enactment of this Act), provides that,
			 except in special circumstances, possession of loaded firearms,
			 ammunition, loaded projectile firing devices, bows and arrows, crossbows, or
			 other weapons is prohibited at water resources development projects
			 administered by the Secretary of the Army;
					(3)the regulations
			 described in paragraph (2) prevent individuals complying with Federal and State
			 laws from exercising the Second Amendment rights of the individuals while at
			 such water resources development projects; and
					(4)the Federal laws
			 should make it clear that the Second Amendment rights of an individual at a
			 water resources development project should not be infringed.
					(b)Protecting the
			 right of individuals To bear arms at water resources development
			 projectsThe Secretary of the Army shall not promulgate or
			 enforce any regulation that prohibits an individual from possessing a firearm
			 including an assembled or functional firearm at a water resources development
			 project covered under section 327.0 of title 36, Code of Federal Regulations
			 (as in effect on the date of enactment of this Act), if—
					(1)the individual is
			 not otherwise prohibited by law from possessing the firearm; and
					(2)the possession of
			 the firearm is in compliance with the law of the State in which the water
			 resources development project is located.
					104.Permits for
			 importation of polar bear trophies taken in sport hunts in CanadaSection 104(c)(5) of the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1374(c)(5)) is amended by striking
			 subparagraph (D) and inserting the following:
				
					(D)Polar bear
				parts
						(i)In
				generalNotwithstanding
				subparagraphs (A) and (C)(ii), subsection (d)(3), and sections 101 and 102, the
				Secretary of the Interior shall, expeditiously after the date on which the
				expiration of the applicable 30-day period described in subsection (d)(2)
				expires, issue a permit for the importation of any polar bear part (other than
				an internal organ) from a polar bear taken in a sport hunt in Canada to any
				person—
							(I)who submits, with the permit application,
				proof that the polar bear was legally harvested by the person before February
				18, 1997; or
							(II)who submitted, with a permit application
				submitted before May 15, 2008, proof that the polar bear was legally harvested
				from a polar bear population from which a sport-hunted trophy could be imported
				before May 15, 2008, in accordance with section 18.30(i) of title 50, Code of
				Federal Regulations (or a successor regulation) by the person before May 15,
				2008.
							(ii)Applicability
				of prohibition on the importation of a depleted species
							(I)Parts legally
				harvested before February 18, 1997
								(aa)In
				generalSections 101(a)(3)(B) and 102(b)(3) shall not apply to
				the importation of any polar bear part authorized by a permit issued under
				clause (i)(I).
								(bb)ApplicabilityItem
				(aa) shall not apply to polar bear parts imported before June 12, 1997.
								(II)Parts legally
				harvested before May 15, 2008
								(aa)In
				generalSections 101(a)(3)(B) and 102(b)(3) shall not apply to
				the importation of any polar bear part authorized by a permit issued under
				clause (i)(II).
								(bb)ApplicabilityItem
				(aa) shall not apply to polar bear parts imported before the date of enactment
				of the Sportsmen's Act
				.
								.
			105.Target
			 practice and marksmanship training on Federal land
				(a)Findings; purpose
					(1)FindingsCongress finds that—
						(A)the use of firearms and archery equipment
			 for target practice and marksmanship training activities on Federal land is
			 allowed, except to the extent specific portions of that land have been closed
			 to those activities;
						(B)in recent years preceding the date of
			 enactment of this Act, portions of Federal land have been closed to target
			 practice and marksmanship training for many reasons;
						(C)the availability of public target ranges on
			 non-Federal land has been declining for a variety of reasons, including
			 continued population growth and development near former ranges;
						(D)providing opportunities for target practice
			 and marksmanship training at public target ranges on Federal and non-Federal
			 land can help—
							(i)to promote enjoyment of shooting,
			 recreational, and hunting activities; and
							(ii)to ensure safe and convenient locations for
			 those activities;
							(E)Federal law in effect on the date of
			 enactment of this Act, including the Pittman-Robertson Wildlife Restoration Act
			 (16 U.S.C. 669 et seq.), provides Federal support for construction and
			 expansion of public target ranges by making available to States amounts that
			 may be used for construction, operation, and maintenance of public target
			 ranges; and
						(F)it is in the public interest to provide
			 increased Federal support to facilitate the construction or expansion of public
			 target ranges.
						(2)PurposeThe purpose of this section is to
			 facilitate the construction and expansion of public target ranges, including
			 ranges on Federal land managed by the Forest Service and the Bureau of Land
			 Management.
					(b)Definition of public target
			 rangeIn this section, the
			 term public target range means a specific location that—
					(1)is identified by a governmental agency for
			 recreational shooting;
					(2)is open to the public;
					(3)may be supervised; and
					(4)may accommodate archery or rifle, pistol,
			 or shotgun shooting.
					(c)Amendments to Pittman-Robertson Wildlife
			 Restoration Act
					(1)DefinitionsSection 2 of the Pittman-Robertson Wildlife
			 Restoration Act (16 U.S.C. 669a) is amended—
						(A)by redesignating paragraphs (2) through (8)
			 as paragraphs (3) through (9), respectively; and
						(B)by inserting after paragraph (1) the
			 following:
							
								(2)the term public target range
				means a specific location that—
									(A)is identified by a governmental agency for
				recreational shooting;
									(B)is open to the public;
									(C)may be supervised; and
									(D)may accommodate archery or rifle, pistol,
				or shotgun
				shooting;
									.
						(2)Expenditures for management of wildlife
			 areas and resourcesSection
			 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is
			 amended—
						(A)by striking (b) Each State
			 and inserting the following:
							
								(b)Expenditures for management of wildlife
				areas and resources
									(1)In generalExcept as provided in paragraph (2), each
				State
									;
						(B)in paragraph (1) (as so designated), by
			 striking construction, operation, and inserting
			 operation;
						(C)in the second sentence, by striking
			 The non-Federal share and inserting the following:
							
								(3)Non-Federal shareThe non-Federal
				share
								;
						(D)in the third sentence, by striking
			 The Secretary and inserting the following:
							
								(4)RegulationsThe
				Secretary
								;
				and
						(E)by inserting after paragraph (1) (as
			 designated by subparagraph (A)) the following:
							
								(2)ExceptionNotwithstanding the limitation described in
				paragraph (1), a State may pay up to 90 percent of the cost of acquiring land
				for, expanding, or constructing a public target
				range.
								.
						(3)Firearm and bow hunter education and safety
			 program grantsSection 10 of
			 the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is
			 amended—
						(A)in subsection (a), by adding at the end the
			 following:
							
								(3)Allocation of additional
				amountsOf the amount
				apportioned to a State for any fiscal year under section 4(b), the State may
				elect to allocate not more than 10 percent, to be combined with the amount
				apportioned to the State under paragraph (1) for that fiscal year, for
				acquiring land for, expanding, or constructing a public target
				range.
								;
						(B)by striking subsection (b) and inserting
			 the following:
							
								(b)Cost sharing
									(1)In generalExcept as provided in paragraph (2), the
				Federal share of the cost of any activity carried out using a grant under this
				section shall not exceed 75 percent of the total cost of the activity.
									(2)Public target range construction or
				expansionThe Federal share
				of the cost of acquiring land for, expanding, or constructing a public target
				range in a State on Federal or non-Federal land pursuant to this section or
				section 8(b) shall not exceed 90 percent of the cost of the
				activity.
									;
				and
						(C)in subsection (c)(1)—
							(i)by striking Amounts made and
			 inserting the following:
								
									(A)In generalExcept as provided in subparagraph (B),
				amounts made
									;
				and
							(ii)by adding at the end the following:
								
									(B)ExceptionAmounts provided for acquiring land for,
				constructing, or expanding a public target range shall remain available for
				expenditure and obligation during the 5-fiscal-year period beginning on October
				1 of the first fiscal year for which the amounts are made
				available.
									.
							(d)Limits on liability
					(1)Discretionary functionFor purposes of chapter 171 of title 28,
			 United States Code (commonly known as the Federal Tort Claims
			 Act), any action by an agent or employee of the United States to manage
			 or allow the use of Federal land for purposes of target practice or
			 marksmanship training by a member of the public shall be considered to be the
			 exercise or performance of a discretionary function.
					(2)Civil action or claimsExcept to the extent provided in chapter
			 171 of title 28, United States Code (commonly known as the Federal Tort
			 Claims Act), the United States shall not be subject to any civil action
			 or claim for money damages for any injury to or loss of property, personal
			 injury, or death caused by an activity occurring at a public target range that
			 is—
						(A)funded in whole or in part by the Federal
			 Government pursuant to the Pittman-Robertson Wildlife Restoration Act (16
			 U.S.C. 669 et seq.); or
						(B)located on Federal land.
						(e)Sense of Congress regarding
			 cooperationIt is the sense
			 of Congress that, consistent with applicable laws (including regulations), the
			 Chief of the Forest Service and the Director of the Bureau of Land Management
			 should cooperate with State and local authorities and other entities to carry
			 out waste removal and other activities on any Federal land used as a public
			 target range to encourage continued use of that land for target practice or
			 marksmanship training.
				IIDuck
			 stamps
			201.Exemption for
			 subsistence usersSection
			 3(h)(2) of the Fish and Wildlife Improvement Act of 1978 (16 U.S.C. 712(1)) is
			 amended by adding at the end the following: A taking authorized under
			 this section shall be exempt from the prohibition on taking under section 1 of
			 the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C.
			 718a)..
			202.Electronic
			 duck stamps
				(a)DefinitionsIn this section:
					(1)Actual
			 stampThe term actual
			 stamp means a Federal migratory-bird hunting and conservation stamp
			 required under the Act of March 16, 1934 (16 U.S.C. 718a et seq.) (popularly
			 known as the Duck Stamp Act), that is printed on paper and sold
			 through the means established by the authority of the Secretary immediately
			 before the date of enactment of this Act.
					(2)Automated
			 licensing system
						(A)In
			 generalThe term automated licensing system means an
			 electronic, computerized licensing system used by a State fish and wildlife
			 agency to issue hunting, fishing, and other associated licenses and
			 products.
						(B)InclusionThe term automated licensing
			 system includes a point-of-sale, Internet, telephonic system, or other
			 electronic applications used for a purpose described in subparagraph
			 (A).
						(3)Electronic
			 stampThe term electronic stamp means an electronic
			 version of an actual stamp that—
						(A)is a unique
			 identifier for the individual to whom it is issued;
						(B)can be printed on paper or produced through
			 an electronic application with the same indicators as the State endorsement
			 provides;
						(C)is issued through
			 a State automated licensing system that is authorized, under State law and by
			 the Secretary under this section, to issue electronic stamps;
						(D)is compatible with
			 the hunting licensing system of the State that issues the electronic stamp;
			 and
						(E)is described in
			 the State application approved by the Secretary under subsection (c)(3).
						(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(b)Authority To
			 issue electronic duck stamps
					(1)In
			 generalThe Secretary may authorize any State to issue electronic
			 stamps in accordance with this section.
					(2)ConsultationThe
			 Secretary shall implement this section in consultation with State management
			 agencies.
					(c)State
			 application
					(1)Approval of
			 Application requiredThe
			 Secretary may not authorize a State to issue electronic stamps under this
			 section unless the Secretary has received and approved an application submitted
			 by the State in accordance with this section.
					(2)Number of new
			 StatesThe Secretary may
			 determine the number of new States per year to participate in the electronic
			 stamp program.
					(3)Contents of
			 ApplicationThe Secretary may not approve a State application
			 unless the application contains—
						(A)a description of
			 the format of the electronic stamp that the State will issue under this
			 section, including identifying features of the licensee that will be specified
			 on the stamp;
						(B)a description of
			 any fee the State will charge for issuance of an electronic stamp;
						(C)a description of
			 the process the State will use to account for and transfer to the Secretary the
			 amounts collected by the State that are required to be transferred to the
			 Secretary under the program;
						(D)the manner by
			 which the State will transmit electronic stamp customer data to the
			 Secretary;
						(E)the manner by
			 which actual stamps will be delivered;
						(F)the policies and
			 procedures under which the State will issue duplicate electronic stamps;
			 and
						(G)such other
			 policies, procedures, and information as may be reasonably required by the
			 Secretary.
						(4)Publication of
			 Deadlines, Eligibility Requirements, and Selection CriteriaNot
			 later than 30 days before the date on which the Secretary begins accepting
			 applications under this section, the Secretary shall publish—
						(A)deadlines for
			 submission of applications;
						(B)eligibility
			 requirements for submitting applications; and
						(C)criteria for
			 approving applications.
						(d)State
			 obligations and authorities
					(1)Delivery of
			 Actual StampThe Secretary shall require that each individual to
			 whom a State sells an electronic stamp under this section shall receive an
			 actual stamp—
						(A)by not later than
			 the date on which the electronic stamp expires under subsection (e)(3);
			 and
						(B)in a manner agreed
			 upon by the State and Secretary.
						(2)Collection and
			 transfer of electronic stamp revenue and customer information
						(A)Requirement to
			 transmitThe Secretary shall require each State authorized to
			 issue electronic stamps to collect and submit to the Secretary in accordance
			 with this subsection—
							(i)the
			 first name, last name, and complete mailing address of each individual that
			 purchases an electronic stamp from the State;
							(ii)the
			 face value amount of each electronic stamp sold by the State; and
							(iii)the amount of
			 the Federal portion of any fee required by the agreement for each stamp
			 sold.
							(B)Time of
			 transmittalThe Secretary
			 shall require the submission under subparagraph (A) to be made with respect to
			 sales of electronic stamps by a State according to the written agreement
			 between the Secretary and the State agency.
						(C)Additional fees
			 not affectedThis section shall not apply to the State portion of
			 any fee collected by a State under paragraph (3).
						(3)Electronic Stamp
			 Issuance FeeA State authorized to issue electronic stamps may
			 charge a reasonable fee to cover costs incurred by the State and the Department
			 of the Interior in issuing electronic stamps under this section, including
			 costs of delivery of actual stamps.
					(4)Duplicate
			 Electronic StampsA State authorized to issue electronic stamps
			 may issue a duplicate electronic stamp to replace an electronic stamp issued by
			 the State that is lost or damaged.
					(5)Limitation on
			 Authority To Require Purchase of State LicenseA State may not
			 require that an individual purchase a State hunting license as a condition of
			 issuing an electronic stamp under this section.
					(e)Electronic stamp
			 requirements; recognition of electronic stamp
					(1)Stamp
			 RequirementsThe Secretary shall require an electronic stamp
			 issued by a State under this section—
						(A)to have the same
			 format as any other license, validation, or privilege the State issues under
			 the automated licensing system of the State; and
						(B)to specify
			 identifying features of the licensee that are adequate to enable Federal,
			 State, and other law enforcement officers to identify the holder.
						(2)Recognition of
			 Electronic StampAny electronic stamp issued by a State under
			 this section shall, during the effective period of the electronic stamp—
						(A)bestow upon the
			 licensee the same privileges as are bestowed by an actual stamp;
						(B)be recognized
			 nationally as a valid Federal migratory bird hunting and conservation stamp;
			 and
						(C)authorize the
			 licensee to hunt migratory waterfowl in any other State, in accordance with the
			 laws of the other State governing that hunting.
						(3)DurationAn
			 electronic stamp issued by a State shall be valid for a period agreed to by the
			 State and the Secretary, which shall not exceed 45 days.
					(f)Termination of
			 State participationThe
			 authority of a State to issue electronic stamps under this section may be
			 terminated—
					(1)by the Secretary,
			 if the Secretary—
						(A)finds that the
			 State has violated any of the terms of the application of the State approved by
			 the Secretary under subsection (c); and
						(B)provides to the
			 State written notice of the termination by not later than the date that is 30
			 days before the date of termination; or
						(2)by the State, by
			 providing written notice to the Secretary by not later than the date that is 30
			 days before the termination date.
					IIIReauthorizations
			301.Federal Land
			 Transaction Facilitation ActThe Federal Land Transaction Facilitation
			 Act is amended—
				(1)in section 202(5)
			 (43 U.S.C. 2301(5))—
					(A)in subparagraph
			 (B), by striking and after the semicolon at the end;
					(B)in subparagraph
			 (C), by inserting and after the semicolon at the end; and
					(C)by adding at the
			 end the following:
						
							(D)provide an
				opportunity to reduce the Federal budget
				deficit;
							;
					(2)in section 203(2)
			 (43 U.S.C. 2302(2)), by striking on the date of enactment of this Act
			 was and inserting is;
				(3)in section 205
			 (43 U.S.C. 2304)—
					(A)in subsection
			 (a), by striking approved land use plans (as in effect on the date of
			 enactment of this Act) and inserting the most recent approved
			 land use plans; and
					(B)in subsection
			 (d), by striking 11 years after the date of enactment of this
			 Act and inserting 15 years after the date of enactment of the
			 Sportsmen's Act;
					(4)in section 206
			 (43 U.S.C. 2305)—
					(A)in subsection
			 (a)—
						(i)by
			 striking the gross proceeds of the sale or exchange of public land under
			 this Act and inserting 30 percent of the gross proceeds of the
			 sale or exchange of public land under this title; and
						(ii)by
			 inserting before the period at the end the following: and the balance of
			 the gross proceeds shall be deposited in the general fund of the United States
			 Treasury and used for Federal budget deficit reduction; and
						(B)by striking
			 subsection (f); and
					(5)in section 207(b)
			 (43 U.S.C. 2306(b))—
					(A)in paragraph
			 (1)—
						(i)by
			 striking 96–568 and inserting 96–586; and
						(ii)by
			 striking ; or and inserting a semicolon;
						(B)in paragraph
			 (2)—
						(i)by
			 inserting Public Law 105–263; before 112 Stat.;
			 and
						(ii)by
			 striking the period at the end and inserting a semicolon; and
						(C)by adding at the
			 end the following:
						
							(3)the White Pine
				County Conservation, Recreation, and Development Act of 2006 (Public Law
				109–432; 120 Stat. 3028);
							(4)the Lincoln
				County Conservation, Recreation, and Development Act of 2004 (Public Law
				108–424; 118 Stat. 2403);
							(5)subtitle F of
				title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note;
				Public Law 111–11);
							(6)subtitle O of
				title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www
				note, 1132 note; Public Law 111–11);
							(7)section 2601 of
				the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
				1108); or
							(8)section 2606 of
				the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
				1121).
							.
					302.North American
			 Wetlands Conservation ActSection 7(c)(5) of the North American
			 Wetlands Conservation Act (16 U.S.C. 4406(c)(5)) is amended by striking
			 2012 and inserting 2017.
			IVMiscellaneous
			401.Modification of
			 definition of sport fishing equipment under the Toxic Substances Control
			 ActSection 3(2)(B) of the
			 Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended—
				(1)in clause (v), by
			 striking , and and inserting , or any component of any
			 such article including, without limitation, shot, bullets and other
			 projectiles, propellants, and primers,;
				(2)in clause (vi) by
			 striking the period at the end and inserting , and; and
				(3)by inserting after
			 clause (vi) the following:
					
						(vii)any sport fishing equipment (as such
				term is defined in subsection (a) of section 4162 of the Internal Revenue Code
				of 1986) the sale of which is subject to the tax imposed by section 4161(a) of
				such Code (determined without regard to any exemptions from such tax as
				provided by section 4162 or 4221 or any other provision of such Code), and
				sport fishing equipment
				components.
						.
				402.Annual permit
			 and fee for film crews of 5 persons or fewer
				(a)PurposeThe
			 purpose of this section is to provide commercial film crews of 5 persons or
			 fewer access to film in areas designated for public use during public hours on
			 Federal land and waterways.
				(b)In
			 GeneralSection 1(a) of
			 Public Law 106–206 (16 U.S.C. 460l–6d(a)) is amended—
					(1)by redesignating paragraphs (1), (2), and
			 (3) as subparagraphs (A), (B), and (C), respectively, and indenting
			 appropriately;
					(2)in the first sentence, by striking
			 The Secretary of the Interior and inserting the
			 following:
						
							(1)In
				generalExcept as provided in
				paragraph (4), the Secretary of the
				Interior
							;
					(3)in the second
			 sentence, by striking Such fee and inserting the
			 following:
						
							(2)CriteriaThe
				fee established under paragraph (1)
							;
				
					(4)in
			 the third sentence, by striking The Secretary may and inserting
			 the following:
						
							(3)Other
				considerationsThe Secretary
				may
							;
				and
					(5)by adding at the end the following:
						
							(4)Special rules
				for film crews of 5 persons or fewer
								(A)Definition of
				film crewIn this paragraph, the term film crew
				means any persons present on Federal land or waterways under the jurisdiction
				of the Secretary who are associated with the production of a film.
								(B)Required permit
				and feeFor any film crew of 5 persons or fewer, the Secretary
				shall require a permit and assess an annual fee of $200 for commercial filming
				activities or similar projects on Federal land and waterways administered by
				the Secretary.
								(C)Commercial
				filming activitiesA permit issued under subparagraph (B) shall
				be valid for commercial filming activities or similar projects that occur in
				areas designated for public use during public hours on all Federal land and
				waterways administered by the Secretary for a 1-year period beginning on the
				date of issuance of the permit.
								(D)No additional
				feesFor persons holding a permit issued under this paragraph,
				during the effective period of the permit, the Secretary shall not assess any
				fees in addition to the fee assessed under subparagraph (B).
								(E)Use of
				camerasThe Secretary shall not prohibit, as a mechanized
				apparatus or under any other purposes, use of cameras or related equipment used
				for the purpose of commercial filming activities or similar projects in
				accordance with this paragraph on Federal land and waterways administered by
				the Secretary.
								(F)Notification
				requiredA film crew of 5 persons or fewer subject to a permit
				issued under this paragraph shall notify the applicable land management agency
				with jurisdiction over the Federal land at least 48 hours before entering the
				Federal land.
								(G)Denial of
				accessThe head of the applicable land management agency may deny
				access to a film crew under this paragraph if—
									(i)there is a
				likelihood of resource damage that cannot be mitigated;
									(ii)there would be
				an unreasonable disruption of the use and enjoyment of the site by the
				public;
									(iii)the activity
				poses health or safety risks to the public; or
									(iv)the filming
				includes the use of models or props that are not part of the natural or
				cultural resources or administrative facilities of the Federal
				land.
									.
					(c)Recovery of
			 CostsSection 1(b) of Public
			 Law 106–206 (16 U.S.C. 460l–6d(b)) is amended in the first
			 sentence—
					(1)by
			 striking collect any costs and inserting recover any
			 costs; and
					(2)by striking
			 similar project and inserting similar
			 projects.
					
	
		July 18, 2013
		Read twice and ordered placed on the calendar
	
